CaSe 7:19-mj-01034 Document 1\: Filed on 05/07/19 in TXSD Page 1 of 1

f united siates» D}Slfi¢t C°""
AO 91 (Rev 8/0|) Criminal Complaint Southern Dllsmct errean

 

United States District Cou.rtv ’ ' MAY ‘7 2013 A

soUTHERN DISTRICT oF TEXAS mm .1, Bradley, C|erk
McALLEN DIvisIoN

 

 

11NITED sTArEs or AMERlCA
V- ' CRIMINAL COMPLAINT

Juan Perez-A|dana v
Case Number: M-19-1034-M

|AE YOB: 1996
lVlexico
(Name and Address of Defendant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about v 1 Nlay 5, 20>19 in Hida|go COurl‘[y, irl

the Southern District of Te)<as
(Tl'ack Statuto/'y Language of Oj’ense)

being then and there an alien who had previously been deported from the United States to lVIexico in pursuance of law, and thereafter
was found near Progreso, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the.Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title __8__ United States Code, Section(s) 1326 (Felony)
l furthel state that l arn a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Juan Perez~Aldana was encountered by Border Patrol Agents near Progreso, Texas on May 5, 2019. The investigating agent established
that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered the United
States on May 5, 2019, near Progreso, Texas. Record checks revealed the Defendant was formally Deported/Excluded from the United
States on December 7, 2018 through Hidalgo, Texas. Prior to Deportation/Exclusion the Defendant was instructed not to return to the
United States without permission from the U. S. Attorney General and/or the Secretary of Homeland Security. On June 27, 2016, the
Defendant was convicted of Child Molesting, Fondling or Touching with Child Under F 0u1 teen (14) Years of Age and sentenced to six
-(6) years confinement with four (4§ years being suspended.

Continued on the attached sheet and made a part of this complaint

_/q vqu ./M§»/ HM»')3 § /Z// 7

 

 

 
  

Sworn to before me subscribed in my presence, Signature of&: "

d Nlay 7, 2019 g " 3 Z¢W\, Ke||en Wleador 1 " "-: Senior Patro| Agent

Peter E. Ormsby , U.S. N|agistrate Judge ///_ gm

Name and Title of Judicial Officer _ Slgnature of Judicial Officer

